Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on November 28, 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0155797 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (Pub. No. US 2015/0154691), in view of Kim et al. (Pub. No. US 2011/0118604).

Regarding claim 1, Curry discloses a three-dimensional (3D) modeling method of clothing considering background factors, the 3D modeling method comprising:
determining a first observation direction in which the clothing is to be observed based on a user input in a first space that is a background of a clothing display (Par. 17: “The rendering depicts the selected garment with precise exact contoured fit as it would appear on the user's own body rather than on a "generic" model. The use is also provided the ability to rotate and/or move his or her viewpoint relative to the body profile rendering to view the garment-body relationship from any location or angle in a 3D space and allows the user to select from or customize a background image to better assess the body/garment relationship as it would look in a specific, selected environment”);
determining a display shape of the clothing according to the first observation direction (Par. 17: “The use is also provided the ability to rotate and/or move his or her viewpoint relative to the body profile rendering to view the garment-body relationship from any location or angle in a 3D space”); 
determining a display shape of the first space according to the first observation direction (Par. 32: “A 2D or 3D image of background or multiple backgrounds to provide the user with a 3D environment of their choice for presentation purposes or to view what a garment would look like in a specific setting. This 3D environment allows the USGAL profile to rotate, change positions and to move freely anywhere within the 3D space. The background moves in concert with the USGAL profile even when the virtual viewpoint changes distances towards and away from the USGAL profile”. See also pars. 101-102); 

overlapping and displaying the display shape of the clothing on the display shape of the first space(Fig. 9 illustrates an exemplary rendering where a display shape of the clothing overlaps with a display shape of the background scene).
Curry, however, does not discloses the above strike-through limitations.
In the same field of composite images, Kim teaches determining a blending region of a predetermined size which is a portion of an overlapping area between a first image and a second image, wherein the blending region requires a blend of the two images (See par. 36. In particular, the blending region D1 corresponds to the claimed “fusion part” because pixels within this region from the two images will be blended using appropriate weights. D1 is a portion of the overlapping area CA12 of the first and second images).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into Curry by extracting a blending region having a predetermined sized and requiring a blend of the display shape of the clothing and the display shape of the background. The motivation would have been to remove seam artifacts (See Kim’s abstract).

Regarding claim 2, Curry in view of Kim teaches the 3D modeling method of claim 1, wherein the determining of the shape of the extracted fusion part comprises:
determining a first fusion part in which the display shape of the clothing and the display shape of the first space contact with each other on the display shape of the clothing (Referring to Fig. 6 of Kim, the line L1 could be equated to the claimed “first fusion part” because it is where the display shape of the background (image IL1) contacts with the display shape of the clothing (image IL2). Note that the area NA12 comprises the display shape of the background only, while the area CA12 comprises the display shape of the clothing superimposed on the display shape of the background); and 
determining a second fusion part in which the display shape of the first space is reflected on the display shape of the clothing on the display shape of the clothing (The remaining region of D1 (excluding line L1) could be equated to the claimed “second fusion part” because the display shape of the background (image IL1) is reflected on the display shape of the clothing (image IL2) in this region).

Regarding claim 3, Curry in view of Kim teaches the 3D modeling method of claim 1, wherein the determining of the shape of the extracted fusion part comprises:
determining a color of the fusion part by mixing a display color according to the display shape of the clothing and a display color according to the display shape of the first space in the fusion part at a predetermined ratio (As disclosed in par. 36 of Kim, pixels from both images IL1 and IL2 within the blending region D1 are blended according to the weight values a1 and a2, which determine the blending ratios); and 
determining a shape of the fusion part by mixing a display form according to the display shape of the clothing and a display form according to the display shape of the first space in the fusion part at a predetermined ratio (Kim discloses in par. 36 that the blending region D1 has a predetermined size (i.e. a predetermined width along the seam between the two images IL1 and IL2). This blending region of the predetermined size could be interpreted as a mixing of a display form according to the display shape of the clothing (image IL2) and a display form according to the display shape of the background (image IL1) at a predetermined ratio (the predetermined width could be expressed as a ratio, e.g. 1/10 cm)).

Regarding claim 4, Curry in view of Kim teaches the 3D modeling method of claim 1, further comprising: 
after the displaying, in response to a user input of changing an observation direction from the first observation direction to a second observation direction, determining and displaying a display shape of the clothing, a display shape of the first space, and the fusion part according to the second observation direction (Curry, pars. 17: “The user is also provided the ability to rotate and/or move his or her viewpoint relative to the body profile rendering to view the garment-body relationship from any location or angle in a 3D space and allows the user to select from or customize a background image to better assess the body/garment relationship as it would look in a specific, selected environment”, and 32: “The background moves in concert with the USGAL profile even when the virtual viewpoint changes distances towards and away from the USGAL profile”).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Kim as applied to claim 1 above, and further in view of Flaks et al. (Pub. No. US 2012/0092328).

Regarding claim 5, Curry in view of Kim teaches the 3D modeling method of claim 1, further comprising: 





.
In the same field of virtual reality/augmented reality, Flaks teaches determining a light irradiation direction of a virtual light source in a scene, and determining how a virtual object is shaded (determining a display shape of the virtual object) as well as how the scene is shaded (determining a display shape of the background) based on the light irradiation direction (See pars. 116-117).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Flaks into Curry by determining a light irradiation direction of a virtual light source in the background, and shading the display shape of the clothing and the display shape of the background in consideration the virtual light source according to the light irradiation direction. The motivation would have been to make the virtual fitting look more realistic by taking light sources into account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613